DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Goup II (Invention II) in the reply filed on 10/21/2022 is acknowledged.  Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 2-7 are under consideration in this Office Action.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3, 4, 7 recites the limitation “nucleic acid amplification system”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the phrase “method comprises steps of engineering operations where DNA gaps need to be filled and sequencing library construction with polymerase” which renders the claim vague and indefinite since it is unclear what specific method steps are involved by recitation of this phrase. 
Claim 6 recites the phrase “the steps of sequencing library construction includes library construction based on Tn5 transposon” which renders the claim vague and indefinite since it is unclear what specific method steps are involved by recitation of this phrase. 



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 2-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of methods for amplifying a nucleic acid, wherein the method comprises filling a DNA gap with a genus of high-fidelity polymerases of any amino acid sequence and structure with preference for gapped DNA.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the genus of high-fidelity polymerases with preference for gapped DNA.
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with polymerases activity having preference for gapped DNA.
The specification as originally filed discloses the Deinococcus radiodurans polymerase with preference for gapped DNA comprising the amino acid sequence of SEQ ID NO: 1, and method for amplifying a nucleic acid comprising filling a DNA gap in the nucleic acid with said Deinococcus radiodurans polymerase comprising the amino acid sequence of SEQ ID NO: 1.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of methods for amplifying a nucleic acid, wherein the method comprises filling a DNA gap with a genus of high-fidelity polymerases with preference for gapped DNA.


7.	Claims 2-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for amplifying a nucleic acid comprising filling a DNA gap in the nucleic acid with the Deinococcus radiodurans polymerase with preference for gapped DNA comprising the amino acid sequence of SEQ ID NO: 1; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The nature and breadth of the claims encompass any method for amplifying any nucleic acid, wherein the method comprises filling a DNA gap with any high-fidelity polymerase of any amino acid sequence and structure with preference for gapped DNA.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the recited high-fidelity polymerase with preference for gapped DNA.
The specification only provides guidance, prediction, and working examples for a method for amplifying a nucleic acid comprising filling a DNA gap in the nucleic acid with the Deinococcus radiodurans polymerase with preference for gapped DNA comprising the amino acid sequence of SEQ ID NO: 1.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed high-fidelity polymerase with preference for gapped DNA from any biological source and determining whether the polymerase can be used in the claimed method for amplifying a nucleic acid comprising filling a DNA gap in the nucleic acid.  In the alternative, undue amount of trial and error experimentation which includes making any amino acid mutations including amino acid substitutions, additions, deletions, and combinations thereof to SEQ ID NO: 1; searching and screening for high-fidelity polymerase with preference for gapped DNA; and determining whether the polymerase can be used in the claimed method for amplifying a nucleic acid comprising filling a DNA gap in the nucleic acid.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 3-7 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over US20150184226 (07/02/2015; PTO 892) in view of Accession P52027 (01-OCT-1996; PTO 892), Accession BDD80092 (06-OCT-2016; PTO 892). 

US20150184226 teaches DNA polymerases; reaction mixtures comprising the DNA polymerases, Tris-HCl buffer, primer, a polynucleotide template, Mg2+, and nucleoside triphosphates; method for amplifying a nucleic acid comprising contacting the DNA polymerases with the nucleic acid in the reaction mixture at elevated temperature.  See entire publication and claims especially claims 21-34 and paragraphs [0010]-[0016] and [0034]-[0039].  The teachings of the reference differ from the claims in that the reference does not teach a high-fidelity polymerase with preference for gapped DNA.

Accession P52027 teaches the Deinococcus radiodurans DNA polymerase I comprising an amino acid sequence that is 100% identical to SEQ ID NO: 1 (see attached record).

Accession BDD80092 teaches the Deinococcus radiodurans DNA polymerase comprising an amino acid sequence that is 100% identical to SEQ ID NO: 1, and is useful in Sanger-based sequencing methods and for incorporating analogs of natural nucleoside triphosphate including 3'-O-amino-2'-deoxyribonucleoside triphosphate for enzymatic synthesis of DNA  (see attached record). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by substituting the DNA polymerase of US20150184226 with the Deinococcus radiodurans DNA polymerase of Accession P52027 or Accession BDD80092 in the method for amplifying a nucleic acid taught by US20150184226.  Because the Deinococcus radiodurans DNA polymerase of Accession P52027 and the Deinococcus radiodurans DNA polymerase of Accession BDD80092 have an amino acid sequence that is 100% identical to SEQ ID NO: 1 of the instant application, then the DNA polymerase of Accession P52027 and the Deinococcus radiodurans DNA polymerase of Accession BDD80092 is high-fidelity polymerase with preference for gapped DNA  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a simple and efficient method for amplifying a nucleic acid using the Deinococcus radiodurans DNA polymerase of Accession P52027 or Accession BDD80092.  In view of the reference teachings it would have been obvious to adjust the reaction buffer to contain the recited components including buffer, dNTPs, BSA and DTT at the recited amounts and carryout the reaction at the optimum temperature as recited in claims 3, 4, and 7 as routine optimization and/or as desired.  In view of the reference teachings it would have been obvious to include methods steps comprising steps of engineering operations where DNA gaps need to be filled with polymerase and sequencing library construction based on Tn5 transposon where DNA gaps need to be filled with polymerase recited in claims 5-6 as routine optimization and/or as desired.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because using Deinococcus radiodurans DNA polymerase for amplifying a nucleic acid are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

10.	No claim is allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652